DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 12-15 are rejected under 35 U.S.C. 102(a)(1) over Alland in [WO 2018/051288].
Regarding claims 1, 3-7, 12-15, Alland discloses:

1.	Radar device Alland in ([0003]) comprising 
a transmit antenna array comprising a plurality of transmit antennas each having a phase center; Alland in [WO 2018/051288] in ([0010] “(iii) a MIMO configuration comprising TX antenna 35 and / or RX antenna spacing substantially greater than λ/2 that yields a virtual receive array with uniform phase center spacing of less than the TX or RX phase center spacing…” and 
a receive antenna array comprising a plurality of receive antennas each having a phase center, Alland in ([0010] “(iii) a MIMO configuration comprising TX antenna 35 and / or RX antenna spacing substantially greater than λ/2 that yields a virtual receive array with uniform phase center spacing of less than the TX or RX phase center spacing…”
the transmit antennas being arranged such that their phase centers lie on a first straight line Alland in (FIG. 5A and [0057] “The symbols “X” in FIG. 5A represent the positions of the phase centers of 
the receive antennas being arranged such that their phase centers lie on a second straight line; Alland in (FIG. 5A and [0057] “The symbols “X” in FIG. 5A represent the positions of the phase centers of the respective transmit and receive antennas… The phase center 860 of the example antenna is indicated by the symbol “X”),
wherein the transmit antenna array and the receive antenna array are positioned relative to each other such that the first straight line and the second straight line extend in an oblique angle relative to each other. Alland in (Fig. 5A: where it defines oblique angle as 90⁰ in claim 4 and in Fig. 5A, the transmit antenna array on one straight line, the receive antenna array is on another straight line and is perpendicular to the transmit antenna array).

3. Radar device according to claim 1, wherein the transmit antennas and the receive antennas are arranged in one plane (y-z plane) defined by a first axis (y- axis) and a second axis (z-axis) being perpendicular to the first axis.  Alland in (Fig. 5A).
4. Radar device according to claim 1, wherein the oblique angle is about 90⁰. Alland in (Fig. 5A)

5. Radar device according to claim 1, wherein said antennas are one of: patch antennas, series fed patch antenna array. Alland in ([0059] “microstrip feed lines and patch radiators”)

6. Radar device according to claim 1, wherein the antennas of the transmit antenna array and/or the receive antenna array are provided as substrate integrated wave- guide (SIW) slot antennas or comb-line antennas. Alland in ([0059] “substrate integrated waveguide (SIW) feed lines and SIW slotted radiators,”).

7. Radar device according to claim 1, wherein each antenna of the transmit antenna array and the receive antenna array comprises a plurality of antenna elements being arranged such that the phase center of the plurality of antenna elements lies on the first straight line and the second straight line, respectively. Alland in (FIG. 5A and FIG. 8 and [0057] “The symbols “X” in FIG. 5A represent the positions of the phase centers of the respective transmit and receive antennas… The phase center 860 of the example antenna is indicated by the symbol “X”).

12. Radar device according to claim 1, comprising a radar signal processing unit adapted to receive the signals from the receive antenna array and to determine an azimuth and elevation image. Alland in ([0056] “to detection of multiple objects at different azimuth or elevation angles or imaging of a single distributed object)”

13. Radar device according to claim 12, wherein said radar signal processing unit is adapted to activate the transmit antenna array as to transmit signals, wherein the activation is matched to the signal processing of the received signals. Alland in (FIGs. 1&2A&2B and [0046] “…210 that processes the output from the receiver 208… The control and processing module 210 is also operable to control the transmitter 206”

14. Radar device according to claim 13, wherein said radar signal processing unit is adapted to activate the transmit antenna array such that signals are transmitted sequentially or jointly. Alland in ([0007] “signals that include transmitted radio signals transmitted by the plurality of transmitters…” meaning signals can be transmitted jointly.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alland in view of Huang [US 10,481,250]. 

2. Radar device according to claim 1, wherein the transmit antenna array and/or the receive antenna array are provided as minimum-redundancy antenna arrays. 
Huang, however, discloses:
2. Radar device according to claim 1, wherein the transmit antenna array and/or the receive antenna array are provided as minimum-redundancy antenna arrays. Huang in (FIGs.1&2 where it is clear the antenna arrangements for each straight line of patch antennas are the same.  Since both the application and the prior art have the same antenna arrangements and configuration, therefore minimum redundancy is achieved. Please refer to the figures below.)

    PNG
    media_image1.png
    202
    16
    media_image1.png
    Greyscale

Figure 1: From Fig. 5 in the application.

    PNG
    media_image2.png
    566
    153
    media_image2.png
    Greyscale

Figure 2: From Fig. 2 in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Alland in view of Huang and combine prior art elements according to known methods to yield predictable results. In FIG.1, it is clear the antenna arrangements for each straight line of patch antennas are the same in order to achieve minimum-redundancy.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alland in view of Brune [US 2018 / 015689].

8. Radar device according to claim 7, wherein said antenna elements of an antenna are arranged spaced apart in a given raster and on a straight line which is parallel to an axis having the same angle with the first straight line and the second straight line.
Brune, however, discloses:
8. Radar device according to claim 7, wherein said antenna elements of an antenna are arranged spaced apart in a given raster and on a straight line which is parallel to an axis having the same angle with the first straight line and the second straight line “. Brune in (FIG. 35, [0069] “raster scan” and [0158] “…only the top portions of which are visible in FIG. 35, and are approximately parallel to one another”. Here, the antennas, in both the application (Figures 5&7 of the application) and Brune (FIG. 35) are arranged vertically (raster). In FIG. 35 of Brune, they are arranged a vertical raster; each raster is parallel to the one next to it.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Alland in view of Brune and use of a known technique to improve similar methods in the same way to achieve a certain beam shaping.
Regarding claim 9, Alland fails to disclose:
9. Radar device according to claim 7, wherein said antenna elements of an antenna are arranged spaced apart in a given raster and on two parallel straight lines which are parallel to an axis having the same angle with the first straight line and the second straight line. 
Brune, however, discloses:
9. Radar device according to claim 7, wherein said antenna elements of an antenna are arranged spaced apart in a given raster and on two parallel straight lines which are parallel to an axis having the same angle with the first straight line and the second straight line. Brune in (FIG. 35, [0069] “raster scan” and [0158] “…only the top portions of which are visible in FIG. 35, and are approximately parallel to one another”. Here, the antennas, in both the application (Figures 5&7 of the application) and Brune (FIG. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Alland in view of Brune and use of a known technique to improve similar methods in the same way. Modifying Alland in view of Brune (in combination) would help achieve a certain beam shaping.
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alland.
Regarding claims 10 and 11, Alland discloses:
10. Radar device according to claim 7, wherein non-terminated antenna elements, dummy elements, are provided between at least two adjacent antennas or adjacent to at least one antenna. 
Alland in (FIGs.6B&14B [0063] “the holes in 640 in the virtual array can be filled to further extend the
length of the uniform virtual linear array 630.” While Alland does not disclose “dummy element “, it would been obvious to one skilled in the art at the time of filing to modify Alland in order to achieve a certain antenna pattern and configuration for the purposes of beam steering or beamforming/beam shaping.)
11. Radar device according to claim 10, wherein said dummy elements are used for beam shaping. Alland in (FIGs.6B&14B [0063] “the holes in 640 in the virtual array can be filled to further extend the
length of the uniform virtual linear array 630.” While Alland does not disclose “dummy element “, it would been obvious to one skilled in the art at the time of filing to modify Alland in order to achieve a certain beam steering or beamforming/beam shaping.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the oblique angle is about 90⁰.”, renders the claim indefinite. What does oblique about 90 degrees mean?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/TAHER AL SHARABATI/Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648